726 F.2d 569
Robert Alton HARRIS, Petitioner,v.R. PULLEY, Warden of the California State Prison at SanQuentin, Respondent.
No. 82-5246.
United States Court of Appeals,Ninth Circuit.
Feb. 23, 1984.

Michael J. McCabe, Savitz & McCabe, San Diego, Cal., for petitioner.
Charles M. Sevilla, Public Defender, San Diego, Cal., amicus curiae.
Michael D. Wellington, Deputy Atty. Gen., San Diego, Cal., for respondent.
Appeal from the United States District Court for the Southern District of California;  William B. Enright, Judge.
Before CHOY, ANDERSON and CANBY, Circuit Judges.

ORDER

1
The Supreme Court, --- U.S. ----, 104 S.Ct. 871, 79 L.Ed.2d 29, of the United States having reversed our decision, 692 F.2d 1189, on the issue of comparative proportionality review,


2
WE HEREBY AFFIRM the district court's decision on that issue and remand the case to the district court for further proceedings consistent with the Supreme Court's decision and with our decision on the issues unaffected by the Supreme Court's decision.